I wish to congratulate Mr. Peter Thomson on his assumption of the presidency of the General Assembly at its seventy-first session. He may rest assured of Indonesia’s commitment to contributing to his successful tenure at the helm of the General Assembly.
The theme of the general debate — “The Sustainable Development Goals: a universal push to transform our world” — is appropriate as we move forward with our shared commitment to maintaining and building on the momentum that we achieved last year. Indonesia attaches great priority to the issue of development, particularly sustainable development. Through the commitments and the setting of global targets in the Millenium Development Goals (MDGs), the world has made considerable progress in achieving development for all. The MDGs have been an important guide for countries to eradicate poverty. The time frame for their realization added a much-needed sense of urgency for the global community.
Today we have a new set of global goals and time frames. The transformative 2030 Agenda for Sustainable Development is a comprehensive global framework for sustainable development for us at the national level and for the international community to act as one. The issues the Agenda addresses are broader than those covered by the MDGs. The Agenda reflects the challenges faced by countries at a national level, while simultaneously committing the international community to addressing global challenges.
Indonesia is fully committed to implementing the 2030 Agenda. We have taken concrete measures such as mainstreaming the Sustainable Development Goals (SDGs) into our national development plan; finalizing legal and institutional frameworks for national implementation, while engaging all stakeholders, including local Governments, academia, civil-society and philanthropic organizations; and developing national and sub-national action plan guidelines, the SDGs database and monitoring, evaluation and reporting mechanisms.
However, the implementation of the MDGs had taught us an important lesson, namely, that national commitments need to be complemented by strong and robust international cooperation. In that regard, the implementation of the 2030 Agenda must be supported by organizing a strong global partnership, one that makes a transformative difference to the efforts to advance sustainable development. The global community must also provide sufficient means for the implementation of the Sustainable Development Goals. Such means include stable and predictable funding mechanisms and innovative approaches for financing development.
If we are to achieve our 2030 Agenda, we need an enabling environment. I am sure that we are all familiar with the phrase “peace is a prerequisite
for development”. Basically, the phrase means that without peace, security and stability there can be no development. From our experience in the 1950s and 1960s, Indonesia can attest to the statement’s veracity. Internal conflict and regional strife with our neighbours turned Indonesia’s focus away from development.
Today we are seeing much of the same in many parts of the world. A lack of peace, security and stability have resulted in far too many of our brothers and sisters having to struggle for their basic survival, sometimes in unimaginable and inhumane conditions. Increased tension between countries and unresolved territorial disputes, if left unrestrained, all increase the risk of open conflicts.
Real and constant threats from terrorism, extremism and radicalism continue to haunt us. A divisive “us versus them” mindset is giving rise to racial prejudice, stigmatization and religious intolerance. The long list of non-traditional challenges that profoundly affect humankind continues to grow, ranging from illegal, unreported and unregulated fishing to drug trafficking, and from people smuggling and trafficking to cybercrime.
In addition, we continue to helplessly watch the suffering of the Palestinian people. Despite the overwhelming support for a two-State solution, the Middle East peace process remains resistant to moving into gear. Unprecedented humanitarian challenges, such as the phenomenon of refugees and irregular migration, resulting from the situation in Syria, Yemen, Iraq and other parts of the world, continue. Almost daily, we must confront a 24-hour news cycle, with the networks presenting us with images of world’s stark reality — the blood, tears and vacant stares of the most vulnerable, our children.
All of that is taking place against the backdrop of a slowing global economy. The World Bank has downgraded the global economic growth forecast from 2.9 per cent to 2.4 per cent. The gap between rich and poor is increasingly widening. At the same time, environmental degradation and climate change continue to accelerate, directly affecting island States and the most vulnerable countries.
All those critical challenges must be seen for what they are — global and massive challenges. In the face of these great challenges, it is our commitment and our efforts that will prevail. No one country or region alone can resolve these challenges. What we need are global solutions, global partnerships and global solidarity. More than ever before, we need the United Nations — an Organization that is at the centre of our global governance, an Organization that is transparent, effective, accountable, efficient and representative.
In that regard, United Nations reform is key to making the Organization stronger and more relevant to confronting the challenges and reality of the twenty- first century, and to eliminating the silo mentality that characterizes the way in which the Secretariat carries out its work. There have been too many important players left out of the United Nations decision-making processes, too many instances where the principles of democracy are put aside. Too often the decisions made at the United Nations differ from what is needed on the ground. We need to mainstream the SDGs and their related targets, as well as such universal principles as human rights, in all activities and work of the committees, agencies and related bodies within the United Nations system. Most important, Member States must also adapt to the new realities and challenges facing the Organization. We need to embrace new methods of work that would safeguard such important targets as the successful implementation of the SDGs.
Indonesia is a true advocate of multilateralism. It is inherent in our DNA, in the founding of our nation and in our Constitution. We are a nation with the world’s fourth-largest population and its largest Muslim population. We are also the world’s third-largest democracy. Ours is a country where democracy, Islam, modernity and the empowerment of women go hand in hand. We are at the forefront of promoting democracy, tolerance, pluralism and peace.
Our nation is made up of thousands of islands, both large and small, and therefore we fully understand the impacts of climate change. Most important, ours is a nation that respects and fully adheres to the principles of the Charter of the United Nations in its foreign relations. Those traits have allowed Indonesia to play a contributing role in various United Nations collective efforts.
In the areas of peace and security, Indonesia remains steadfastly committed to increasing its contribution to United Nations peacekeeping, with a target of providing 4,000 personnel by 2019. Our “Roadmap Vision 4,000 Peacekeepers” initiative has motivated us to work unflaggingly to strengthen United Nations peacekeeping operations, while we remain mindful of the fact that contributions to peacekeeping operations are not merely about numbers. Indonesia’s cooperation and efforts in countering terrorism have also been enhanced both regionally and globally.
We continue to demonstrate our pioneering role in combating climate change through mitigation and adaptation efforts and in addressing ocean and maritime issues. We signed the Paris Agreement on Climate Change and are on schedule to conclude the ratification process in due course. Indonesia is also committed to the global efforts to promote and protect human rights. At the regional level, we continue to maintain stability and prosperity through active regional cooperation, as demonstrated by our participation in the Association of Southeast Asian Nations, as well as through knowledge-sharing in our South-South and triangular cooperation.
Against that backdrop, allow me to take this opportunity to announce Indonesia’s candidature for a non-permanent seat on the Security Council for the period 2019-2020. Indonesia’s practices, commitment and contribution to the United Nations make it a true partner for world peace. Indonesia recognizes that our journey to 2030 may not always be smooth sailing. Addressing the realities of our world today cannot wait for perfect conditions. We must strengthen our commitment to ramping up concrete efforts aimed at creating an environment conducive to widespread progress, thereby ensuring a better tomorrow.
Lasting peace is not merely a goal — it is the determining factor for meaningful development. Indonesia remains steadfast in its commitment to being at the forefront of global partnerships for world peace and prosperity for all. We will always endeavour to spearhead efforts to work together towards creating a stronger, more representative and democratic United Nations.
